Title: From Benjamin Franklin to Joseph Fox, 24 February 1766
From: 
To: 


Dear Sir,
London, Feb. 24. 1766.
I have now the Pleasure of informing you, that on Friday last, in a Committee of the whole House, Mr. Secretary Conway mov’d that it should be recommended to the House to give leave to bring in a Bill for repealing the American Stamp Act, which Motion was seconded by Mr. Cooper: But an Amendment to the Motion being propos’d by the late Ministry, viz. instead of Repealing to say explaining and amending, the Debate began, which lasted till two the next Morning, when it was carried for the total Repeal, by 275 against 167. Many of those who were for explaining and amending meant to reduce it to a Stamp on Cards and Dice only, and that merely to keep up the Claim of Right. The British Merchants trading to America have been extreamly zealous and hearty in our Cause; I hope they will receive the Thanks of the several Assemblies. The House will next proceed to reconsider all the Acts of Trade, designing to give us every reasonable Relief. I doubt not, but that if the Bill passes, a decent, dutiful, grateful Behaviour in us Americans will show that these Favours (for such they are thought here) are not ill bestowed. The present Ministry have been truly our Friends, and have hazarded themselves greatly in our Behalf. It would be a Pity if any future Misconduct of ours should turn to their Prejudice. With great Esteem, I am, Dear Sir, Your most obedient humble Servant
B Franklin
 
Addressed: To / Joseph Fox Esqr / Speaker of the Honble. House of / Representatives / Pennsylvania / per favour of / Mr Penrose
